Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The RCE is accepted.

Claims 1-6, 8-11, 13, 14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Worsley et al. 8809230.
Worsley teaches, especially in col. 2, 11, 13 and 17, a body of active carbon (sorbent) with carbon nanotubes dispersed within it. The body may also be non-active carbon.
Even though the conductivity is not taught, no difference is seen sine it can be the same materials as claimed. How it was ‘derived’ is of no moment, although col. 12 is noted.
Given the teaching of electrical uses, claim 9 is obvious as carbon black is known conductive additive. The amount of claim 2is obvious to create the desired properties, noting the implied overlapping range in col. 2.

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over 20100212495.
Gadkaree teaches, especially on pg. 2-3, a monolith body of optionally active carbon and other sorbents for CO2 sorption, connected to an electrical heater. This differs in the carbon content, however the claimed ratio is obvious to provide the desired pore character and surface area. 

Applicant's arguments filed 6/2/22 have been fully considered but they are not persuasive.
For claim 13, Gadkaree teaches in para 37 the option of activation.
WO 2009/061533 teaches carbon black ‘533 does as an additive to improve conductivity and for better heat distribution.




/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736